Name: Commission Regulation (EEC) No 1888/83 of 11 July 1983 making the import of certain textile products originating in Argentina subject to Community surveillance
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 12. 7 . 83 Official Journal of the European Communities No L 187/31 COMMISSION REGULATION (EEC) No 1888/83 of 11 July 1983 making the import of certain textile products originating in Argentina subject to Community surveillance THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 288/82 of 5 February 1982 on common rules for imports ('), and in particular Article 10 thereof, After consulting the advisory committee established under the said Regulation , Whereas imports into the Community of textile products originating in Argentina and a large number of other supplier countries in a situation similar to Argentina have been subject to a special import regime under the terms of bilateral agreements expiring on 31 December 1982 ; whereas such agree ­ ments provided inter alia procedures whereby imports of such products could be limited and monitored ; Whereas the Community has negotiated new bilateral agreements with the other supplier countries whereby imports of textiles products are subject to a similar special import regime with effect from 1 January 1983 ; Whereas there is no such agreement with Argentina ; whereas imports of such products are not subject to specific common import rules from 1 January 1983 ; Whereas, from 1 January 1983 , a Community surveil ­ lance of imports of certain textile products originating in Argentina was introduced for six months by Commission Regulation (EEC) No 3605/82 (2) ; Whereas the threat persists that imports of textile products originating in Argentina will cause injury to Community producers of like or directly competing products ; whereas the interests of the Community require that imports of textile products originating in Argentina should not be on more favourable terms than those applying to imports originating in the other supplier countries , HAS ADOPTED THIS REGULATION : Article 1 1 . From 12 July 1983, placing in free circulation in the Community of the products set out in the Annex and originating in Argentina is hereby made subject to prior Community surveillance in accordance with Articles 11 and 14 of Regulation (EEC) No 288/82. Article 2 The products to which Article 1 applies may be put into free circulation in a Member State only on production of an import document. This document shall be issued or endorsed by the competent authority of the Member State of import, free of charge , for the quantities requested and within a maximum of five working days following the submission of a declaration or application by a Community importer and shall be valid for six months from the date of issue . Article 3 The declaration or application by the importer to the competent authority of the Member State for issue of an import document shall bear : (a) the names of the importer and exporter ; (b) a statement that the products originate in Argen ­ tina and, where different, the country of export or of purchase ; (c) a description of the products, including :  their commercial designation ,  a description of the products and the Common Customs Tariff heading or subheading and/or the NIMEXE statistical code as specified in the Annex ; (d) the appropriate category' and the quantity, in an appropriate unit, as indicated in the Annex ; (e) where appropriate , dates of payment and delivery and a copy of the bill of lading and of the purchase contract ; (f) any internal code used for administrative purposes ; (g) the date and the signature of the importer. It shall be accompanied by a certified copy of the bill of lading, letter of credit, contract or any other commercial document indicating a firm intention to carry out the importation . Article 4 ( ¢) OJ No L 35, 9 . 2 . 1982, p. 1 . (4 OJ No L 376, 31 . 12 . 1982, p . 36 . 1 . Member States shall communicate to the Commission within 10 days after the end of each No L 187/32 Official Journal of the European Communities 12. 7 . 83 month the quantities of products in respect of which import documents were issued or endorsed during ,uch month, broken down by country of origin and category and in the units specified in the Annex . 2 . Member States shall communicate to the Commission within 30 days after the end of each month the quantities of the products to which Article 1 applies imported during such month , broken down by country of origin and NIMEXE code , in the units specified in the Annex . Article 5 This Regulation shall enter into force on 12 July 1983 and shall apply until 31 December 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 11 July 1983 . For the Commission Wilhelm HAFERKAMP Vice-President ANNEX Cate ­ gory CCT heading No NIMEXE code ( 1983) Description Units 1 55.05 55.05-13 ; 19 ; 21 ; 25 ; 27 ; 29 ; 33 ; 35 ; 37 ; 41 ; 45 ; 46 ; 48 ; 51 ; 53 ; 55 ; 57 ; 61 ; 65 ; 67 ; 69 ; 72 ; 78 ; 81 ; 83 ; 85 ; 87 Cotton yarn, not put up for retail sale Tonnes 46 ex 53.05 Sheep's or lambs' wool or other animal hair (fine or coarse), carded or combed : Tonnes 53.05-10 ; 22 ; 29 ; 32 ; 39 Carded or combed sheep's or lambs' wool or other fine animal hair 50 53.11 53.11-01 ; 03 ; 07 ; 11 ; 13 ; 17 ; 20 ; 30 ; 40 ; 52 ; 54 ; 58 ; 72 ; 74 ; 75 ; 82 ; 84 ; 88 ; 91 ; 93 ; 97 Woven fabrics of sheep's or lambs' wool or of fine animal hair Tonnes